Exhibit 10.2

ALERIS CORPORATION
2010 EQUITY INCENTIVE PLAN
2010 STOCK OPTION AGREEMENT


PARTIAL OPTION CANCELLATION AMENDMENT AGREEMENT


THIS PARTIAL OPTION CANCELLATION AMENDMENT AGREEMENT (this “Agreement), is made
and entered into as of September 15, 2013 (the “Effective Date”), by and between
Steven Demetriou (the “Optionee”) and Aleris Corporation, a Delaware corporation
f/k/a Aleris Holding Company (the “Company”).
WHEREAS, the Optionee, Aleris International, Inc., a Delaware corporation, and
for the limited purposes named therein, the Company have entered into the
Amended and Restated Employment Agreement (the “Employment Agreement”), on even
date herewith;
WHEREAS, the Optionee was previously granted a stock option (the “2010 Option”)
under the Company’s 2010 Equity Incentive Plan, pursuant to the Stock Option
Agreement between the Optionee and the Company, dated June 1, 2010, as amended
(the “2010 Option Award Agreement”);
WHEREAS, Section 2(c)(ii) of the Employment Agreement provides that 50% of the
Optionee’s vested FMV Stock Option and Premium Stock Option (as defined under
the 2010 Option Award Agreement) will be cancelled without any further action
required by any party and, in exchange and settlement therefor, the Optionee
will be entitled to receive a cash payment, subject to applicable tax
withholding, and subject to the clawback described in Section 2(c)(ii) of the
Employment Agreement; and
WHEREAS, the Optionee and the Company wish to memorialize the terms of the
option cancellation contemplated by Section 2(c)(ii) of the Employment Agreement
by entering into this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and in
the Employment Agreement, it is hereby agreed by and between the parties hereto
as follows:
1.Option Cancellation and Payment. The Optionee acknowledges and agrees that, as
of the Effective Date, all of the Optionee’s rights and interests in and to the
portion of the 2010 Option being cancelled as set forth on Schedule A (the
“Cancelled Option Portion”) is hereby cancelled, and in exchange and settlement
therefor, the Optionee shall be entitled to receive, subject to applicable tax
withholding, a cash payment equal to $4,373,629.87 (the “Cancellation
Consideration”). As a result of this cancellation, the Cancelled Option Portion
shall have no further force or effect, and the Optionee shall relinquish all of
his rights and interests with respect to the Cancelled Option Portion and the
shares of the Company’s common stock underlying the Cancelled Option Portion
(other than the right to receive the Cancellation Consideration). The
Cancellation Consideration shall be paid to the Optionee on or promptly
following the Effective Date.






--------------------------------------------------------------------------------








2.Clawback. Notwithstanding the foregoing, the Cancellation Consideration shall
be subject to the clawback described in Section 2(c)(ii) of the Employment
Agreement.
3.Representations and Warranties and Assurances. The Optionee hereby represents
and warrants to the Company as follows: (a) the Optionee has the power,
authority and legal capacity to execute and deliver this Agreement, to perform
his, her or its obligations hereunder and to consummate the transactions
contemplated hereby, (b) this Agreement has been duly executed and delivered by
the Optionee and constitutes the legal, valid and binding obligation of the
Optionee enforceable against the Optionee in accordance with its terms and (c)
the Optionee is not a party to any option, warrant, purchase right or other
contract that could require the Optionee to sell, transfer or otherwise dispose
of any of the Stock Options held by the Optionee (other than this Agreement). As
of immediately prior to the Effective Date, the Optionee has good and valid
title to the 2010 Option (including the Cancelled Option Portion) free and clear
of all liens. Each party to this Agreement acknowledges and agrees that it will
perform all such further acts and execute and deliver all such further documents
as may be reasonably required in connection with the consummation of the
transactions contemplated hereby in accordance with the terms of this Agreement.
4.Entire Agreement. The recitals set forth above are included in and make up a
part of this Agreement. This Agreement and the Employment Agreement embody the
complete agreement and understanding among the parties hereto and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties hereto, written or oral, which may have related to the subject matter
hereof in any way.
5.Amendment; Assignment. This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
the Optionee and the Company. This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by the Optionee without the prior written consent of the Company.
6.Governing Law. This Agreement shall be governed by, and construed in
accordance with, its express terms, and otherwise in accordance with the laws of
the State of Delaware, as such laws are applied to contracts entered into and
performed in such state and without regard to the principles of conflicts of
laws thereof or principles of conflicts of laws of any other jurisdiction which
could cause the application of the laws of any jurisdiction other than such
state. Any dispute arising under or relating to this Agreement shall be resolved
in accordance with Section 11(i) of the Employment Agreement.
7.Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures delivered by facsimile
(including by “pdf”) shall be effective for all purposes.
[Remainder of Page Intentionally Left Blank]



2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date first set forth above.
    
ALERIS CORPORATION






By:    /s/ Christopher R. Clegg
    Christopher R. Clegg    
Executive Vice President, General Counsel
& Secretary
                        






/s/     Steven Demetriou
Steven Demetriou











--------------------------------------------------------------------------------








SCHEDULE A
2010 STOCK OPTION AGREEMENT
IMPACT OF PARTIAL CANCELLATION

SUMMARY OF OPTION CANCELLATION TRANSACTION
AS OF SEPTEMBER 15, 2013
**Assumes current market value of $33.37 per share
 
Total Number of Shares underlying 2010 Stock Option Outstanding


Number of Shares underlying
Vested Portion of 2010 Stock Option
Number of Shares underlying
Unvested Portion of 2010 Stock Option
Number of Shares underlying
Vested Portion of 2010 Stock Option Being Cancelled
Exercise Price
Cancellation Consideration
Number of Shares underlying 2010 Stock Option Remaining
FMV Stock Option
577,489
469,210
108,279
234,605
$16.78
$3,892,096.95
342,884
Premium Stock Option
144,370
117,303
27,067
58,652
$25.16
$481,532.92
85,718
Super-Premium Stock Option
144,370
117,303
27,067
0
$33.56
$0.00
144,370



Total Cancellation Consideration = $4,373,629.87








